25 F.3d 1039NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
In Re:  David A. HAMBY, Debtor.Sara Townsend HOLCOMB, Plaintiff Appellee,v.David A. HAMBY, Defendant Appellant.
No. 94-1468.
United States Court of Appeals, Fourth Circuit.
Submitted May 24, 1994.Decided June 14, 1994.

Appeal from the United States District Court for the District of South Carolina, at Anderson.  Henry M. Herlong, Jr., District Judge.  (CA-94-845, BK-93-75982)
David A. Hamby, appellant pro se.
James Henry Cassidy, Love, Thornton, Arnold & Thomason, Greenville, SC, for appellee.
D.S.C.
AFFIRMED.
Before WIDENER, WILKINSON and NIEMEYER, Circuit Judges.
PER CURIAM:


1
David A. Hamby appeals from the district court's order denying his motion for a stay pending appeal of the bankruptcy court's order allowing a secured creditor to proceed with a foreclosure action.  The district court had granted a stay conditional upon Hamby's posting of a surety bond in the amount of $25,000.  See Bankr.R. 8005.  It is undisputed that Hamby failed to post the required bond.  Therefore, we affirm the district court's order denying the stay.  In light of our decision on this appeal, Hamby's motion to expedite is moot.  Therefore, we deny it.  Hamby's motion for appointment of counsel and oral argument is hereby denied as well.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED